Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 1 of 34 PageID #: 2334




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 EARLINE LAHMAN, RANDY                          §
 LAHMAN, and NATIONWIDE                         §
 PROVIDER SOLUTIONS, LLC,                       §         Civil Action No. 4:17-cv-305
     Plaintiffs,                                §         Judge Mazzant
                                                §
 v.                                             §
                                                §
 CAPE FOX CORP., NAVAR, INC., CAPE              §
 FOX SHARED SERVICES, and                       §
 MICHAEL BROWN,                                 §
     Defendants.                                §


                          MEMORANDUM OPINION AND ORDER

          Pending before the Court is Defendants’ Motion for Summary Judgment and Brief in

Support (Dkt. #139). After consideration, the Court is of the opinion that Defendants’ Motion for

Summary Judgment and Brief in Support (Dkt. #139) should be GRANTED.

                                        BACKGROUND

I.        Factual Summary

          This case concerns a failed business association. On December 11, 2007, Mrs. Earline

Lahman founded Nationwide Provider Solutions, LLC (“Nationwide Provider”), a Medical

Service Organization, to help physicians and health care providers with medical billing and

credentialing. Mrs. Lahman aspired to grow Nationwide Provider’s client-base by adding private

parties, the U.S. Department of Veteran Affairs’ Division of Health Affairs, U.S. Department of

Health, U.S. Indian Health Affairs, and Texas state and local health providers in the Paris, Texas

region.

          On March 16, 2011, Nationwide Provider obtained a U.S. General Services Administration

Schedule Contract Vehicle, allowing it to bid for federal government contracts (“Government
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 2 of 34 PageID #: 2335



Services Contract Vehicle”). Nationwide Provider also received 8(a) and 8(m) status from the

Small Business Administration (“SBA”). The 8(a) Business Development Program helps small,

disadvantaged businesses secure government contracts. Meanwhile, the 8(m) Program promotes

Women-Owned Small Businesses—businesses with at least fifty-one percent (51%) direct female

ownership and control. As a company with 8(a) and 8(m) status and a Government Services

Contract Vehicle, Nationwide Provider was one of nine businesses able to bid for federal agency

contracts through multiple contract vehicles in the Paris, Texas region. In June 2011, Nationwide

Provider received certification from the State of Texas Comptroller of Public Accounts as a

certified Historically Underutilized Business and its accompanying state contracting advantages.

Nationwide Provider’s right to bid on federal agency contracts in the Paris, Texas region and help

federal agencies meet their stated goal of awarding five percent (5%) of their contracts to

Women-Owned Small Businesses helped make it valuable.

        A year later, Mrs. Lahman’s husband, Randy Lahman, fell thirty feet onto concrete when

a tree limb struck a lift he was using. From July 2012 through March 2015, Mr. Lahman underwent

six surgeries for his injuries, four of which were on his spine. Mr. Lahman’s medical expenses

and his lost income put a severe emotional and financial strain on his family and Nationwide

Provider. Mrs. Lahman continued to run Nationwide Provider, but in time she recognized that she

and Nationwide Provider needed some outside help.

       The 8(a) Program has a Mentor-Protégé Program, permitting young 8(a) companies to learn

from other more experienced businesses. The SBA’s Mentor-Protégé Program not only provides

needed support, advice, and resources for the protégé 8(a) company but also permits the mentor

and protégé to enter into joint venture arrangements where the mentor may buy up to forty percent




                                                2
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 3 of 34 PageID #: 2336



(40%) of the protégé in order to help the protégé raise capital. Mrs. Lahman began searching for

a mentor company in early 2012.

       In March 2012, Mrs. Lahman connected with Kay Bills, the head of Mid America

Government Industry Coalition, Inc. (“MAGIC”). MAGIC is a regional trade association for

growing businesses involved with Federal Contracting in Oklahoma, Texas, New Mexico, and

Colorado. On September 4, 2012, Ms. Bills introduced Mrs. Lahman via e-mail to Michael Brown,

Chief Executive Officer (“CEO”) of Cape Fox Corporation (“Cape Fox”), an Alaskan Native

Corporation formed under the Alaska Native Claims Settlement Act, as a potential mentor for

Nationwide Provider. In that e-mail, Mrs. Lahman summarized Nationwide Provider’s history and

goals for growth with Mr. Brown. The following day, Mr. Brown telephoned Mrs. Lahman to

schedule a face-to-face meeting.

       That meeting took place in Paris, Texas on September 26, 2012. Attending the meeting

were Mrs. Lahman; Mr. Brown; George Bernardy, Cape Fox’s Chief Financial Officer; and

Charles Johnson, the CEO of Navar, a wholly owned Cape Fox subsidiary. In order to discuss the

details and business plan of Nationwide Provider more fully and candidly, Mrs. Lahman and Mr.

Brown signed a mutual non-disclosure agreement. At the meeting’s conclusion, Mr. Brown and

Mr. Bernardy told Mrs. Lahman about their plan for Cape Fox to buy Nationwide Provider.

       On October 2, 2012, William K. Walker, Cape Fox’s General Counsel, expressed his

enthusiasm for Cape Fox to quickly purchase Nationwide Provider in a letter to Mrs. Lahman (the

“Interest Letter”), as then-President of Nationwide Provider. The Interest Letter outlined the initial

terms of what would be Cape Fox’s forthcoming offer. The Interest Letter indicated that Cape Fox

contemplated an offer that would include the following terms: (i) Cape Fox would acquire a 100%

membership interest in Nationwide Provider; (ii) Mrs. Lahman would be employed as CEO of



                                                  3
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 4 of 34 PageID #: 2337



Nationwide Provider and would receive a reasonable and regular salary paid against a bonus pool

to her of 49% of its net profits; (iii) Cape Fox would assume existing third-party debts and hold

the Lahmans harmless for the same; (iv) Mrs. Lahman would receive $50,000 upon SBA approval

of the transaction in retirement of her personal loan to Nationwide Provider; and (v) Mrs. Lahman’s

receipt of net profits would continue for at least five (5) years with two-year (2-year) options to

extend (Dkt. #139-2, pp. 206–09). The Interest Letter also indicated that a Letter of Intent would

be forthcoming.

       On November 14, 2012, Cape Fox and Nationwide Provider recorded the terms and

conditions for Cape Fox’s anticipated purchase of Nationwide Provider in a Letter of Intent in

Manassas, Virginia (Dkt. #139-2, pp. 211–14). Mr. Brown signed this letter on Cape Fox’s behalf.

Mrs. Lahman agreed to and acknowledged the Letter of Intent on November 14, 2012; Mr. Lahman

did so on November 19, 2012. Id. The Letter of Intent conditioned Cape Fox’s purchase of

Nationwide Provider on the SBA’s approval of the transaction and left the purchase price open for

future negotiation. The Letter of Intent also included certain conditions that the parties had to

satisfy in order to complete the purchase of Nationwide Provider (Dkt. #95, ¶¶ 32–33).

       Also on November 14, 2012, Mrs. Lahman and Nationwide Provider executed an

employment agreement (the “First Employment Agreement”) (Dkt. #139-2, pp. 216–23). The

First Employment Agreement provided that Nationwide Provider would employ Mrs. Lahman as

CEO of Nationwide Provider for an initial term of five (5) years, beginning January 1, 2013 and

ending December 31, 2017. Id. at 216. Mrs. Lahman would receive a base salary of $75,000 and

would receive certain fringe benefits. Id. at 216–17. Moreover, the First Employment Agreement

provided that Nationwide Provider could terminate Mrs. Lahman without cause, subject to her

receiving certain severance benefits. Id. at 220. Specifically, if Mrs. Lahman were terminated



                                                4
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 5 of 34 PageID #: 2338



without cause, she would continue to receive here base salary for a period of six (6) months

following her termination and would be entitled to continue receiving certain fringe benefits. Id.

The First Employment Agreement also contained a choice of law provision choosing Alaska law

as the governing law, and it included an arbitration provision. Id. at 222. The First Employment

Agreement provided that it contained “the entire understanding between the parties hereto and

supersedes any prior written or oral agreements between them respecting the subject matter

hereof.” Id. at 223. Finally, the First Employment Agreement provided that it “may be amended

only by a writing signed by [Mrs. Lahman] and by a representative of [Nationwide Provider] other

than [Mrs. Lahman], duly authorized by the Board.” Id. at 223. Mr. Brown signed on behalf of

Nationwide Provider, and Mrs. Lahman signed on behalf of herself. Id. at 223. At this time, the

SBA had not yet approved the purchase of Nationwide Provider by Cape Fox.

       On December 12, 2012, the parties executed the Secured Finance Agreement (Dkt. #139-

2, pp. 225–26). The Secured Finance Agreement was executed pursuant to ongoing negotiations

between Cape Fox and Nationwide Provider regarding the sale of Nationwide Provider. The

Secured Finance Agreement provided that Cape Fox would advance Nationwide Provider $50,000

that would function as an early withdrawal from the purchase price to be paid by Cape Fox upon

the consummation of the purchase of Nationwide Provider. See id. The Secured Finance

Agreement gave Cape Fox the right to place a lien on Nationwide Provider’s property for $50,000

or otherwise recoup the same in the event the transaction was not consummated. Id. On December

12, 2012, Mr. Brown signed the Secured Finance Agreement on behalf of Cape Fox; that same

day, Mr. and Mrs. Lahman signed on behalf of Nationwide Provider. Id.

       In early January 2013, Cape Fox sent an Agreement for Purchase and Sale of Membership

Interests of Nationwide Provider (the “Purchase Agreement”) to Mrs. Lahman and Mr. Lahman



                                                5
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 6 of 34 PageID #: 2339



(Dkt. #139-2, pp. 235–41). The Purchase Agreement provided for Cape Fox’s purchase of 100%

of the membership interest in Nationwide Provider in exchange for the following consideration:

(i) at closing, Cape Fox was responsible for paying the Lahmans $53,310.81, of which $50,000

had already been paid; (ii) Cape Fox would indemnify and hold harmless the Lahmans from all

loans from third parties and all guarantees; (iii) the Lahmans would receive 49% of the net profits

for the five-year (5-year) period ending December 31, 2017, with any compensation paid to the

Lahmans pursuant to an employment agreement with Nationwide Provider acting as a draw against

those net profit distributions; (iv) sixty (60) days prior to the expiration of the employment

agreement between the Lahmans and Nationwide Provider, the Lahmans would have the option to

renegotiate the employment agreement for a stated term and/or would have the option to negotiate

for 49% of the book value of Nationwide Provider. Id.

          The Purchase Agreement constituted the entire agreement among the parties and

superseded all prior and contemporaneous agreements and undertakings of the parties (Dkt. #139-

2, p. 240). Moreover, the Purchase Agreement stipulated that it “shall have no present effect and

no enforceable legal rights are created arising from this Agreement prior to the approval of this

Agreement by the [SBA].” Id. at p. 239. The Purchase Agreement provided that the “closing

date” would occur “on or after January 1, 2013, and only after approval of this transaction by

SBA.” Id. On March 13, 2013, Mr. Brown signed the Purchase Agreement on behalf of Cape

Fox; on March 14, 2013 both Mr. and Mrs. Lahman signed on behalf of Nationwide Provider. Id.

at 241.

          On January 31, 2013, Plaintiffs allege that Cape Fox “drafted and insisted that [Nationwide

Provider] sign a Contract for Administrative Services” (the “Administrative Services Contract”)

(Dkt. #95, p. 18). Per the Administrative Services Contract, Cape Fox assumed operational control



                                                   6
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 7 of 34 PageID #: 2340



of Nationwide Provider’s accounting, finances, information technology, network management,

and human resources (Dkt. #95, ¶ 50).

       On September 11, 2013, Mr. Brown was contacted by an attorney from the SBA’s Office

of General Counsel. He was informed that the SBA had concerns about whether the terms of the

Purchase Agreement met certain SBA requirements (Dkt. #139-5, p. 5 ¶12, p. 11). The SBA

notified Mr. Brown that it would approve the sale of Nationwide Provider to Cape Fox only if the

parties agreed to cap the maximum amount the Lahmans would receive as a profits share at

$200,000 so that compensation was not excessive. Id. at 5 ¶ 12. In response to this, on September

16, 2013, the parties executed the First Amendment to Agreement for Purchase and Sale of

Membership Interests (the “Purchase Agreement Amendment”). Id. at 15–16. The Purchase

Agreement Amendment did indeed cap the maximum amount the Lahmans could receive as a

profits share at $200,000. Id. at 16. On September 17, 2013, Mr. Brown signed on behalf of Cape

Fox, and Mr. and Mrs. Lahman signed on behalf of Nationwide Provider. Id. Then on November

26, 2013, the SBA approved the change in Nationwide Provider’s ownership to Cape Fox. Id. at

18.

       On December 2, 2013, Mrs. Lahman received an offer of employment from Nationwide

Provider (the “Second Employment Agreement”) (Dkt. #139-2, pp. 259–60).               The Second

Employment Agreement provided, in relevant part, that (i) Mrs. Lahman would be Director of

Operations for Nationwide Provider in Paris, Texas and report to Christopher Jones, the CEO; (ii)

Mrs. Lahman would receive a salary of $75,000; (iii) Mrs. Lahman’s start date would be December

2, 2013; and (iv) Mrs. Lahman’s employment would be at-will and subject to termination at any

time, with or without cause. Id. The Second Employment Agreement also contained the following

provision: “by accepting our offer of employment, you certify your understanding that . . . neither



                                                7
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 8 of 34 PageID #: 2341



you nor any Company representatives have entered into a contract regarding the terms or the

duration of your employment.” Id. Mrs. Lahman accepted and signed the Second Employment

Agreement on December 2, 2013. Id. at 260.

       On January 31, 2014, the Lahmans officially transferred their membership interests in

Nationwide Provider to Cape Fox (Dkt. #138-2, pp. 268–69).

       Throughout 2014, Cape Fox began realizing that despite sustained business development

efforts, Nationwide Provider was not servicing enough clients and generating sufficient revenue

to cover costs. Specifically, Nationwide Provider generated only about $22,000 in revenue in 2013

and was on track to generate only about $30,000 in 2014. Mrs. Lahman’s $75,000 annual salary

vastly exceeded Nationwide Provider’s expected annual revenue. In response to this, on October

9, 2014, the new CEO of Cape Fox, Bernie Green, met with Mrs. Lahman and the new President

of Nationwide Provider, Harold Mitchell, to discuss Nationwide Provider’s performance and

future. At that meeting, Mr. Green and Mr. Mitchell informed Mrs. Lahman that, because of

Nationwide Provider’s lack of financial performance and financial losses, Cape Fox was ceasing

Nationwide Provider’s operation in Paris, Texas and moving its assets to Manassas, Virginia—the

headquarters of Cape Fox’s federal contracting group. Mrs. Lahman expressed no interest in the

relocation and, consequently, was terminated from Nationwide Provider effective October 15,

2014. Mrs. Lahman received her salary and insurance benefits for six (6) months following her

termination.

       In November 2014, Cape Fox sent employees and a moving crew to the Nationwide

Provider office in Paris, Texas—the property at 2031 Clarksville St., Paris, Texas 75460—to take

the business records, medical records, and credentialing records, as well as computers, files,




                                               8
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 9 of 34 PageID #: 2342



property, and equipment belonging to Nationwide Provider, so that it could be relocated to

Manassas, Virginia. Then in December 2014, Cape Fox listed the Clarksville St. property for sale.

II.     Procedural History

        On June 26, 2018, Plaintiffs filed their Third Amended Complaint, alleging the following:

(1) fraud; (2) misrepresentation; (3) breach of agreements of Cape Fox’s purchase of Nationwide

Provider; (4) breach of employment agreements; (5) that the Court should void the purchase/sale

contract; (6) unconscionability; (7) quantum meruit; (8) unjust enrichment; (9) conversion; (10)

trespass to real property; (11) tortious interference; (12) breach of fiduciary duty; (13) intentional

infliction of emotional distress; (14) civil conspiracy; (15) single business enterprise liability; (16)

liability arising from the existence of a joint enterprise and/or joint venture; and (17) violation of

law regarding the handling of medical records (Dkt. #95).

        On January 17, 2020, Defendants filed the present motion for summary judgment

(Dkt. #139), seeking summary judgment on all causes of action in the Third Amended Complaint.

Plaintiffs did not file a response.

                                       LEGAL STANDARD

        The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court




                                                   9
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 10 of 34 PageID #: 2343



 “must resolve all reasonable doubts in favor of the party opposing the motion for summary

 judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

        The party seeking summary judgment bears the initial burden of informing the court of its

 motion and identifying “depositions, documents, electronically stored information, affidavits or

 declarations, stipulations (including those made for purposes of the motion only), admissions,

 interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

 material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

 of proof on a claim or defense for which it is moving for summary judgment, it must come forward

 with evidence that establishes “beyond peradventure all of the essential elements of the claim or

 defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

 bears the burden of proof, the movant may discharge the burden by showing that there is an absence

 of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

 News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

        Once the movant has carried its burden, the nonmovant must “respond to the motion for

 summary judgment by setting forth particular facts indicating there is a genuine issue for trial.”

 Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248–49). A nonmovant must present

 affirmative evidence to defeat a properly supported motion for summary judgment. Anderson, 477

 U.S. at 257. Mere denials of material facts, unsworn allegations, or arguments and assertions in

 briefs or legal memoranda will not suffice to carry this burden. Rather, the Court requires

 “significant probative evidence” from the nonmovant to dismiss a request for summary judgment.

 In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson

 v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The Court must consider all of the




                                                  10
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 11 of 34 PageID #: 2344



 evidence but “refrain from making any credibility determinations or weighing the evidence.”

 Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                            ANALYSIS

        Defendants seek summary judgment as to all causes of action asserted by Plaintiffs.

 Pursuant to Local Rule CV-7(d), because Plaintiffs did not respond to Defendants’ summary

 judgment motion, the Court presumes that Plaintiffs “do[] not controvert the facts set out by

 [Defendants] and ha[ve] no evidence to offer in opposition to the motion.” Local Rule CV-7(d).

 In view of this standard, the Court will examine Defendants’ motion as to each of Plaintiffs’ causes

 of action.

 I.     Fraud and Misrepresentation

        Defendants argue first that they did not commit fraud or make any material

 misrepresentations with respect to the Interest Letter, Letter of Intent, First Employment

 Agreement, Second Employment Agreement, Purchase Agreement, or Purchase Agreement

 Amendment.

        To prevail on a fraudulent misrepresentation claim in Texas, the plaintiff must establish

 the following: “(1) a material misrepresentation (2) that was false (3) made with the knowledge

 that it was false or made recklessly without any knowledge of the truth and as a positive assertion

 (4) with the intention that it be acted upon by the other party (5) that the other party acted in

 reliance on the representation and (6) resulting injury.” Siltek Grp. Texas, LLC v. A&A Landscape

 & Irrigation LP, No. 05-17-00042-CV, 2018 WL 3342691, at *3 (Tex. App.—Dallas July 9, 2018)

 (citing T. O. Stanley Boot Co. Inc., v. Bank of El Paso, 847 S.W.2d 218, 222 (Tex. 1992)). “A

 promise of future performance constitutes an actionable misrepresentation if the promise was made




                                                 11
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 12 of 34 PageID #: 2345



 with no intention of performing at the time it was made. See Formosa Plastics Corp. USA v.

 Presidio Eng’rs. and Contractors, Inc., 960 S.W.2d 41, 46 (Tex. 1998).

        Similarly, to prevail on a cause of action for negligent misrepresentation in Texas, the

 plaintiff must show that “(1) the representation [was] made by a defendant in the course of his

 business, or in a transaction in which he ha[d] a pecuniary interest; (2) the defendant supplie[d]

 ‘false information’ for the guidance of others in their business; (3) the defendant did not exercise

 reasonable care or competence in obtaining or communicating the information; and (4) the plaintiff

 suffer[ed] pecuniary loss by justifiably relying on the representation.” Fed. Land Bank Ass’n of

 Tyler v. Sloane, 825 S.W.2d 439, 442 (Tex. 1991).

        A.      Interest Letter and Letter of Intent

        It is not entirely clear from the Third Amended Complaint what specific acts or statements

 Plaintiffs are alleging were fraudulent or constituted misrepresentations. The initial Interest Letter

 included certain terms that Cape Fox expected would become part of an eventual employment

 and/or purchase agreement: (i) Mrs. Lahman would remain CEO of Nationwide Provider; (ii) Mrs.

 Lahman would receive 49% of net profits for a five-year period following the acquisition; (iii)

 Cape Fox would assume all third-party debt and hold the Lahmans harmless for those debts; and

 (iv) Cape Fox would advance the Lahmans and Nationwide Provider $50,000 of the eventual

 purchase price (Dkts. #95; #139-2, p. 208).           The Letter of Intent that followed contained

 substantially the same terms as the Interest Letter, but it did not contain a purchase price and

 indicated that purchase of Nationwide Provider by Cape Fox would be consummated following

 approval of the transaction by the SBA.

        There does not appear to be any evidence presented by Plaintiffs indicating that any

 Defendants made any statements or included any terms in the Interest Letter or Letter of Intent that



                                                  12
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 13 of 34 PageID #: 2346



 they knew at the time to be false. Nor is there any evidence that any Defendants made positive

 assertions related to the same without any knowledge of their truth. Moreover, Plaintiffs’ failure

 to respond to Defendants’ summary judgment motion creates the presumption that they have no

 such evidence. Accordingly, with respect to the Interest Letter and Letter of Intent, the Court finds

 that there is no genuine issue of material fact as to whether Defendants made fraudulent

 misrepresentations.

         Similarly, there is no evidence indicating that Defendants did not exercise reasonable care

 when communicating information to Plaintiffs. Mrs. Lahman bases her misrepresentation claim

 primarily on Mr. Brown’s alleged promise to keep her employed for at least five years following

 the purchase of Nationwide Provider. But when pressed about that alleged promise, Mrs. Lahman

 was unable to provide any evidence that Mr. Brown, or any other Defendant, somehow failed to

 use reasonable care in his communications or that Mr. Brown and Cape Fox did not intend to

 follow through on that agreement (Dkt. #139-2, pp. 128–31). And Mrs. Lahman acknowledged

 and accepted the terms of the First and Second Employment Agreements, which made explicit that

 she could be terminated at any time. There was no term in the Interest Letter or Letter of Intent

 indicating that their terms would be identical to those contained in the forthcoming Purchase

 Agreement and First and Second Employment Agreements. That those agreements provided that

 Mrs. Lahman’s employment could be terminated at any time without cause is not evidence of a

 negligent misrepresentation.

         Accordingly, without more, there is no genuine issue of material fact as to whether

 Defendants made negligent misrepresentations to Plaintiffs regarding the Interest Letter or Letter

 of Intent.




                                                  13
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 14 of 34 PageID #: 2347



        B.      First and Second Employment Agreements

         In the Third Amended Complaint, Plaintiffs also allege that Mr. Brown, improperly acting

 as Nationwide Provider, executed an employment agreement with Mrs. Lahman promising to

 employ her as CEO of Nationwide Provider for five years, pay her an annual base salary of

 $75,000, and pay her severance upon termination of their employment relationship. Without

 examining here whether Mr. Brown or Cape Fox owned or was capable of controlling Nationwide

 Provider at the time, the Court finds that the First Employment Agreement did not contain any

 material misrepresentations. Similar to the analysis in the preceding section, there is no indication

 whatsoever that Mr. Brown or Cape Fox did not intend to perform their side of the agreement.

 Indeed, they did perform their obligations under the First Employment Agreement (and, for that

 matter, the eventual Second Employment Agreement): Mrs. Lahman was paid a $75,000 salary,

 remained CEO of Nationwide Provider for over a year, and did receive severance pay and benefits

 following her termination. Moreover, the First Employment Agreement provided for essentially

 at-will employment, meaning that Nationwide Provider retained the right to fire Mrs. Lahman at

 any time with or without cause (Dkt. #139-2, pp. 216–23). In short, there is simply no evidence

 that Mr. Brown or Cape Fox, at the time the First Employment Agreement was executed, had any

 intention not to perform their obligations under the contract.

        The same reasoning applies to the Second Employment Agreement. That is, there is no

 evidence that Defendants had any intent not to perform their side of the bargain with respect to

 any terms in the Second Employment Agreement. Because there is no genuine issue of material




                                                  14
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 15 of 34 PageID #: 2348



 fact as to whether there was fraudulent or negligent misrepresentation regarding the First or Second

 Employment Agreement, summary judgment is proper.

        C.      Purchase Agreement

        The Third Amended Complaint also alleges that Defendants fraudulently and negligently

 made misrepresentations with respect to the Purchase Agreement. Principally, but among other

 things, it alleges that “[Cape Fox’s] leadership emphasized that [Cape Fox] would keep the

 majority of the jobs at [Nationwide Provider] in Paris, Texas. This was an essential assurance and

 aspect that Ms. Lahman insisted upon to move forward with the acquisition of [Nationwide

 Provider] by [Cape Fox]” (Dkt. #95, ¶ 37). Because Cape Fox ultimately ceased Nationwide

 Provider’s operations in Paris, Texas and relocated to Manassas, Virginia, Plaintiffs claim

 Defendants’ earlier assurance that they would not do so constituted a fraudulent and/or negligent

 misrepresentation.

        To the extent this promise was made, however, there is no evidence that it was false or that

 Cape Fox made it without intending to perform. In fact, the evidence indicates that Cape Fox

 sought to capitalize on the Lahmans’ Paris, Texas connections—that was what motivated Cape

 Fox to seek the acquisition in the first place. It was only after Defendants realized that the Paris,

 Texas operations represented a financial dead end for the business that they decided to relocate

 operations to Manassas, Virginia. Without more, the fact that Cape Fox ceased operations in Paris,

 Texas is not enough to create a genuine fact issue as to whether Defendants made fraudulent or

 negligent misrepresentations.

        Moreover, to the extent that Plaintiffs’ fraudulent or negligent misrepresentation claims are

 based on Cape Fox’s decision to keep the Liberty National Bank loans in Nationwide Provider’s

 name or pay those loans off at a certain time, that claim also fails. At the time negotiations were



                                                  15
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 16 of 34 PageID #: 2349



 taking place, Liberty National Bank held two loans to Nationwide Provider that were guaranteed

 by the SBA. In the Purchase Agreement, Defendants agreed to “indemnify and hold harmless

 Sellers from all loans from third parties and all guarantees” (Dkt. #139-2, p. 236), which would

 include the Liberty National Bank loans. And just days before signing the Purchase Agreement,

 Mrs. Lahman agreed to leave it to Cape Fox to determine how to handle the loans (Dkt. #139-2,

 pp. 72–74).

         The Purchase Agreement did not contain any time restrictions for Defendants’ payment of

 the loans. 1 Nor did it contain any restrictions as to how those loans were to be paid off. And by

 August 2015, Cape Fox had paid off the Liberty National Bank loans in their entirety. The Court

 thus does not see any evidence as to how any of Defendants’ actions or statements regarding the

 loans, nor their handling of the loans, could constitute fraudulent or negligent misrepresentation.

 Even if Defendants handled the loans in a manner inconsistent with some previous oral agreement

 between the parties—with regard to timeliness of payments or otherwise—that agreement was

 displaced by the Purchase Agreement, which constituted the final agreement among the parties.

 Not only that, there is no evidence presented indicating that Plaintiffs suffered any type of injury

 as a result of how or when Defendants paid off the loans. The fact is that Defendants paid off the

 loans, satisfying their obligation under the Purchase Agreement to indemnify and hold the

 Lahmans and Nationwide Provider harmless for all loans from third parties. Accordingly, without

 more, there is no genuine issue of material fact as to Plaintiffs’ fraudulent or negligent

 misrepresentation claims with respect to the Purchase Agreement.



 1
  Indeed, Plaintiffs appear to suggest at times in the Third Amended Complaint that the Purchase Agreement was not
 effective or did not officially close until Defendants paid off the Liberty National Bank loans in their entirety.
 However, nothing in the summary judgment record indicates that the SBA’s approval of Cape Fox’s purchase of
 Nationwide Provider was somehow conditioned on the Liberty National Bank loans being paid off entirely by a certain
 date. The Purchase Agreement does not contain any time restrictions related to the payment of the Lahmans’ then-
 existing third-party debts.

                                                         16
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 17 of 34 PageID #: 2350



        D.      Purchase Agreement Amendment

        Finally,   Plaintiffs   claim   that   Defendants    made    fraudulent   and/or   negligent

 misrepresentations with respect to the Purchase Agreement Amendment. The Amendment capped

 the Lahmans’ 49% share of Nationwide Provider’s profits at $200,000, pursuant to the SBA’s

 directive as a prerequisite for it approving the transaction (Dkt. #139-5, pp. 15–16).

        The parties agree that, as provided in the Purchase Agreement, the transaction was

 conditioned expressly on the SBA’s approval of the same (Dkt. #139-2, p. 235). In 2013, an

 attorney for the SBA notified Mr. Brown that she would recommend approval only if the parties

 agreed to cap the Lahmans’ share of profits at $200,000 (Dkt. #139-5, ¶ 12). But the parties did

 not know at the time the Purchase Agreement was negotiated and signed that the SBA would

 impose such a requirement. Id. Thus, the Purchase Agreement Amendment does not support a

 fraudulent or negligent misrepresentation claim. Indeed, the Purchase Agreement Amendment

 reflected Defendants’ effort to perform their obligations—that is, to ensure that the purchase of

 Nationwide Provider received approval by the SBA, as required under the Purchase Agreement

 before it could take effect. There is no evidence suggesting Defendants had any fraudulent or

 negligent intent, nor is there any evidence that they did not use reasonable care. Thus, there is no

 genuine issue of material fact as to whether Defendants made fraudulent or negligent

 misrepresentations regarding the Purchase Agreement Amendment.

        Because there is no genuine issue of material fact as to whether Defendants made

 fraudulent or negligent misrepresentations regarding the Interest Letter, the Letter of Intent, the

 First or Second Employment Agreement, the Purchase Agreement, or the Purchase Agreement

 Amendment, summary judgment is proper as to Plaintiffs’ fraudulent and/or negligent

 misrepresentation claims.



                                                 17
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 18 of 34 PageID #: 2351



 II.      Breach of Purchase and Employment Agreements

          Next, Plaintiffs claim that Defendants breached both the Purchase Agreement and First

 Employment Agreement. In Alaska, 2 to prevail on a claim for breach of contract, the plaintiff

 must establish the following: “an offer encompassing all essential terms, unequivocal acceptance

 by the offeree, consideration, and an intent to be bound.” Young v. Kelly, 334 P.3d 153, 157

 (Alaska 2014). Once a contract has been formed, “any failure to perform those duties amounts to

 a breach of contract.” Am. Computer Inst., Inc. v. State, 995 P.2d 647, 651 (Alaska 2000).

          A.       Purchase Agreement

          The Purchase Agreement, which was signed by Mr. Brown on March 13, 2013 and by the

 Lahmans the following day (Dkt. #95, ¶54), set out the duties and obligations of the parties

 regarding the purchase of Nationwide Provider by Cape Fox. Plaintiffs do not identify explicitly

 the specific provisions of the Purchase Agreement that they allege Defendants breached, but

 Defendants claim they furnished all consideration owed under Section 3 of the contract.

 Specifically, pursuant to Section 3(a), Defendants assert that they paid more than the agreed-upon

 purchase price of $53,310.81. These payments included an initial $50,000 advance in 2012 before

 the Purchase Agreement was executed and certain subsequent payments throughout 2013 after the

 Purchase Agreement was executed but prior to closing. See, e.g., (Dkt. #139-3, pp.9). Moreover,




 2
   “A federal court is required to follow the choice of law rules of the state in which it sits.” Resolution Tr. Corp. v.
 Northpark Joint Venture, 958 F.2d 1313, 1318 (5th Cir. 1992) (citing Klaxon v. Stentor Elec. Mfg. Co., 313 U.S. 487,
 496 (1941)). “Under the Texas rules, in those contract cases in which the parties have agreed to an enforceable choice
 of law clause, the law of the chosen state must be applied.” Id. (citing DeSantis v. Wackenhut Corp., 793 S.W.2d 670,
 678 (Tex. 1990)). Because the Purchase Agreement and First Employment Agreement choose Alaska law to govern,
 the Court applies Alaska law. See (Dkt. #139-2, pp. 222, 240).

                                                           18
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 19 of 34 PageID #: 2352



 pursuant to Section 3(b), Defendants assert that they paid off entirely Nationwide Provider’s SBA-

 guaranteed loans with Liberty National Bank.

        In Section 3(c), Cape Fox agreed to pay the Lahmans 49% of the net profits of Nationwide

 Provider over a 5-year period ending December 31, 2017. According to Defendants’ motion,

 Nationwide Provider did not generate a profit during the period in question, however, and the

 Lahmans do not contend otherwise. Thus, Defendants’ position is that no monies were owed under

 Section 3(c). Finally, in Section 3(d), the parties agreed that sixty (60) days prior to the expiration

 of the First Employment Agreement, they would negotiate and discuss, at the Lahmans’ request,

 an extension of the employment term or payment of an amount reasonably equal to 49% of the

 book value of Nationwide Provider. Defendants contend that Mrs. Lahman’s termination occurred

 well before the expiration of the employment term, thus there was no reason for negotiation of any

 kind. In addition, Defendants contend that the Lahmans never initiated negotiations relating to an

 extension of the employment term and never requested a determination of Nationwide Provider’s

 book value, as it was their obligation to do under Section 3(d) if they so desired.

        After consideration, there is no evidence suggesting that Defendants failed to comply with

 any of their obligations under the Purchase Agreement. Rather, the evidence suggests that

 Defendants furnished all required consideration and complied with all obligations under the

 Purchase Agreement. Accordingly, there is no genuine issue of material fact as to whether

 Defendants breached the Purchase Agreement.

        B.      First Employment Agreement

        The Third Amended Complaint alleges that “Defendant CFC proposed, drafted and signed

 Employment Agreements to employ Plaintiff Earline Lahman”; that the “terms and conditions of

 the employment agreement were agreed upon and include, but are not limited to, those terms and



                                                   19
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 20 of 34 PageID #: 2353



 conditions described in Paragraphs 34 and 64-71”; that “Defendant CFC breached the

 agreements”; and that “Plaintiffs sustained damages as a result of the breach” (Dkt. #95, ¶¶101–

 04). In fact, the only Paragraphs in the Third Amended Complaint that discuss the terms of any

 employment agreements are Paragraphs 34, 68, and 71. And only in Paragraphs 68 and 71 do

 Plaintiffs take issue with the terms.

         In particular, Plaintiffs appear to consider Mrs. Lahman’s change in title from CEO, as

 provided in the First Employment Agreement, to Director of Operations, as provided in the Second

 Employment Agreement, to be a breach of contract. While the Court is dubious about whether the

 First Employment Agreement was an enforceable contract in the first place, as Mr. Brown may

 not have been legally authorized to act and sign on behalf of Nationwide Provider at the time, even

 if it were enforceable, it appears that the Second Employment Agreement was at a minimum an

 amendment to the First Employment Agreement.

         Specifically, the First Employment Agreement provided that it could be amended only by

 a writing signed by Mrs. Lahman and a Nationwide Provider representative other than Mrs.

 Lahman. The Second Employment Agreement constituted such a writing—it set out the terms of

 her employment with Nationwide Provider, just as the First Employment Agreement did, and it

 made a slight modification to her title. Because the Second Employment Agreement was signed

 both by Mrs. Lahman and a Nationwide Provider representative who was not Mrs. Lahman, the

 Court sees no reason why the Second Employment Agreement was not a perfectly valid

 modification or amendment to the First Employment Agreement. Thus, Defendants did not breach

 the First Employment Agreement by employing Mrs. Lahman as Director of Operations of

 Nationwide Provider nearly a year after first employing her as its CEO. 3


 3
  And Alaska Statute § 45.02.209(a) provides that contract modifications need not be supported by consideration to
 be binding.

                                                        20
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 21 of 34 PageID #: 2354



        In addition to the fact that the Second Employment Agreement was a valid modification or

 amendment to the First Employment Agreement, and thus not a breach thereto, Plaintiffs have also

 failed to provide any evidence whatsoever that Mrs. Lahman’s change in title from CEO to

 Director of Operations under the Second Employment Agreement caused her any damages. Not

 only did Mrs. Lahman acknowledge and agree to the change in title, but she received the same

 salary and the same benefits. Moreover, the terms of her employment were effectively the same:

 while the First Employment Agreement specifically provided for a 5-year employment term

 whereas the Second Employment Agreement did not, both agreements allowed Nationwide

 Provider to terminate her employment at any time without cause. Thus, in this regard, there was

 no meaningful change in her employment term.

        Finally, Defendants did not breach either the First or the Second Employment Agreement

 by terminating Mrs. Lahman’s employment with Nationwide Provider on October 15, 2014. Both

 agreements authorized Nationwide Provider to terminate Mrs. Lahman without cause, subject to

 her receipt of certain severance benefits. And Mrs. Lahman continued to receive her salary and

 certain benefits for six (6) months following her termination. Thus, Mrs. Lahman’s termination is

 no basis for a breach of contract claim.

        Accordingly, there is no genuine issue of material fact as to whether Defendants breached

 the First or Second Employment Agreement. Summary judgment is therefore proper.

 III.   Declare Purchase Agreement Void

        Plaintiffs next ask the Court to declare the Purchase Agreement void by virtue of

 Defendants’ alleged non-performance—that is, because they failed to pay complete consideration

 for ownership of Nationwide Provider and otherwise fulfill their pre-closing obligations. As

 discussed in the preceding section, however, the evidence suggests that Defendants complied with



                                                21
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 22 of 34 PageID #: 2355



 all of their pre-closing obligations under the Purchase Agreement. And Plaintiffs have no evidence

 indicating otherwise.

        The Purchase Agreement expressly provided that closing would occur “on or after January

 1, 2013, and only after approval of this transaction by the SBA” (Dkt. #139-2, p. 239). The SBA

 approved the transaction on November 26, 2013 (Dkt. #139-5, p. 18). Moreover, as discussed

 above, Defendants performed all of their pre-closing obligations under the Purchase Agreement

 by paying full consideration.

        And by January 31, 2014, the Lahmans had transferred their membership interests in

 Nationwide Provider to Cape Fox. The evidence thus indicates that the Lahmans themselves

 recognized the existence of a valid Purchase Agreement. Not only did they transfer their

 membership interests, as required under the Purchase Agreement in exchange for Defendants’

 consideration, but they reported the proceeds from the sale of the Nationwide Provider office on

 their 2013 federal income tax return. Their conduct evinces their recognition of a valid sale. This,

 in addition to the fact that Defendants performed all of their pre-closing obligations under the

 Purchase Agreement, is sufficient to persuade the Court that no genuine issue of material fact exists

 as to whether there was a valid sale. The Purchase Agreement was and is not void, and summary

 judgment is therefore proper.

 IV.    Unconscionability

        Plaintiffs next claim that certain terms of the Purchase Agreement and First Employment

 Agreement were “procedurally unconscionable upon execution, and are currently substantively

 unconscionable” (Dkt. #95, ¶ 112). Plaintiffs allege only that the arbitration clause and choice of




                                                  22
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 23 of 34 PageID #: 2356



 law clause are unconscionable; they fail to identify specifically any other allegedly unconscionable

 provisions.

        There is no clear definition of unconscionability under Alaska law. However, courts have

 held that “unconscionability may exist where th[e] circumstances indicate a vast disparity of

 bargaining power coupled with terms unreasonably favorable to the stronger party.” Municipality

 of Anchorage v. Locker, 723 P.2d 1261, 1265–66 (Alaska 1986) (citing Vochner v. Erickson, 712

 P.2d 379, 381–83 (Alaska 1986)).

        As Defendants correctly observe, however, they do not seek to enforce the arbitration

 provision in the First Employment Agreement against Plaintiffs. See, e.g., (Dkt. #139-2, p. 222).

 Thus, the Court need not evaluate whether it is unconscionable. With respect to the choice of law

 provisions in the First Employment Agreement and Purchase Agreement selecting Alaska law, see

 (Dkt. #139-2, pp. 222, 240), the Court sees no reason why they are unconscionable. And notably,

 Plaintiffs fail to provide any reasons why they are. Choice of law provisions are commonplace in

 contracts, and the Court declines here to interfere with the parties’ freedom to contract for a certain

 state’s law to govern their agreement.

        Plaintiffs claim in the Third Amended Complaint that the allegedly unconscionable

 provisions of the First Employment Agreement and/or Purchase agreement include, but are not

 limited to, the arbitration clause and choice of law provision. To the extent Plaintiffs claim that

 other, unspecified provisions in either the First Employment Agreement or Purchase Agreement

 are unconscionable, the Court will not consider them. “It is not the obligation of the Court to make

 arguments on [the parties’] behalf, and find legal precedent to support those arguments, especially

 in light of the fact that [the parties] had ample time to brief the Court.” Meier v. UHS of Delaware,

 Inc., 4:18-cv-00615, 2019 WL 6465314, at *8 (E.D. Tex. Dec. 2, 2019) (citing Mendoza v. A&A



                                                   23
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 24 of 34 PageID #: 2357



 Landscape & Irrigation, LP, No. 4:12-cv-562, 2013 WL 12403556, at *2 (E.D. Tex. Nov. 26,

 2013)).

           Accordingly, the Court finds that there is no genuine issue of material fact as to whether

 there were unconscionable terms—specifically, the arbitration clause and choice of law clause—

 in the First Employment Agreement and/or the Purchase Agreement. Summary judgment is

 therefore proper.

 V.        Quantum Meruit and Unjust Enrichment

           Plaintiffs next seek to recover in quantum meruit and for unjust enrichment. Regarding

 quantum meruit, Plaintiffs claim that they provided their membership certificates and interest in

 Nationwide Provider to Cape Fox, “which had substantial value”; that Cape Fox “was reasonably

 aware that the Lahmans expected to be compensated for their membership certificates and

 interest”; and that, “[a]ccordingly, the Lahmans were deprived of the fair value of their

 membership certificates and interest” (Dkt. #95, ¶¶ 114–17). With respect to unjust enrichment,

 Plaintiffs claim that Defendants “obtained and controlled [Nationwide Provider] through Fraud

 and taking of an undue advantage,” and that “[f]ailure to allow the Plaintiffs to recover the value

 of [Nationwide Provider], all assets of [Nationwide Provider], and all gained through the wrongful

 use of [Nationwide Provider] by Defendants would result in the unjust enrichment of Defendants”

 (Dkt. #95, ¶¶ 119–20).

           In Alaska, “[u]nder the doctrine of quantum meruit, when a valid contract does not exist, a

 plaintiff is entitled to ‘the reasonable value of the services rendered to the defendant.’” Romero v.

 Cox, 166 P.3d 4, 9 (Alaska 2007) (quoting Krossa v. All Alaskan Seafoods, Inc., 37 P.3d 411, 419

 (Alaska 2001)).




                                                   24
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 25 of 34 PageID #: 2358



         “Unjust enrichment exists where the defendant received a benefit from the plaintiff and it

 would be inequitable for defendant to retain the benefit without compensating plaintiff for its

 value.” Ware v. Ware, 161 P.3d 1188, 1197 (Alaska 2007). To recover for unjust enrichment, the

 plaintiff must establish the following: “(1) a benefit conferred upon the defendant by the plaintiff;

 (2) appreciation by the defendant of such benefit; and (3) acceptance and retention by the defendant

 of such benefit under such circumstances that it would be inequitable for him to retain it without

 paying the value thereof.” Id. “[U]njust enrichment is not in and of itself a theory of recovery.

 Rather, it is a prerequisite for the enforcement of restitution; that is, if there is no unjust enrichment,

 there is no basis for restitution.” Darling v. Standard Alaska Prod. Co., 818 P.2d 677, 680 (Alaska

 1991) (citing Alaska Sales & Serv., Inc. v. Millet, 735 P.2d 743, 746 (Alaska 1987)).

         First, Plaintiffs’ attempt to recover in quantum meruit fails on its face. The parties here do

 have a valid contract. Moreover, Defendants paid full consideration to Plaintiffs for Plaintiffs’

 membership interests in Nationwide Provider, as provided in the Purchase Agreement. Plaintiffs

 thus already received “the reasonable value of the services rendered to [Defendants].” See Krossa,

 37 P.3d at 419.

         Plaintiffs’ attempt to recover for unjust enrichment also fails. “It is axiomatic that a party

 cannot be enriched at the expense of another for receipt of that to which the party is legally

 entitled.” Alaska Sales & Serv., 735 P.2d at 747. Upon paying full consideration and receiving

 SBA approval of the purchase of Nationwide Provider, as provided in the Purchase Agreement,

 Defendants were legally entitled to a 100% membership interest in Nationwide Provider.

 Defendants received nothing from Plaintiffs that they were not legally entitled to; thus, Defendants

 were not enriched at Plaintiffs’ expense.




                                                     25
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 26 of 34 PageID #: 2359



        Accordingly, because Plaintiffs cannot recover in quantum meruit or recover restitutionary

 damages due to unjust enrichment, summary judgment is proper.

 VI.    Conversion

        Plaintiffs next claim that Defendants are liable for conversion because they wrongfully

 exercised control and dominion over Plaintiffs’ property—the assets of Nationwide Provider.

        “Conversion is the unauthorized and wrongful assumption and exercise of dominion and

 control over the personal property of another to the exclusion of, or inconsistent with, the owner’s

 rights.” Texas Integrated Conveyor Sys., Inc. v. Innovative Conveyor Concepts, Inc., 300 S.W.3d

 348, 365–66 (Tex. App. 2009) (citing Waisath v. Lack’s Stores, Inc., 474 S.W.2d 444, 447 (Tex.

 1971); Khorshid, Inc. v. Christian, 257 S.W.3d 748, 758–59 (Tex. App.—Dallas 2008, no pet.)).

 In Texas, to prevail on a claim for conversion, the plaintiff must prove that: “(1) the plaintiff owned

 or had possession of the property or entitlement to possession; (2) the defendant unlawfully and

 without authorization assumed and exercised control over the property to the exclusion of, or

 inconsistent with, the plaintiff’s rights as an owner; (3) the plaintiff demanded return of the

 property; and (4) the defendant refused to return the property.” Texas Integrated Conveyor Sys.,

 Inc., 300 S.W.3d at 366 (citing Khorshid, Inc., 257 S.W.3d at 759).

        This claim fails on its face. Prevailing on a claim for conversion requires that the defendant

 lack the legal authority to exercise control over the property. But here, Cape Fox purchased 100%

 of the membership interests in Nationwide Provider vis-à-vis a valid Purchase Agreement.

 Defendants did not “wrongfully exercise[] dominion or control” over Plaintiffs’ property because

 the property in question belonged (and belongs) to Defendants, not Plaintiffs. There is therefore

 no genuine issue of material fact as to at least one element of conversion; accordingly, summary

 judgment is proper.



                                                   26
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 27 of 34 PageID #: 2360



 VII.   Trespass to Real Property

        Plaintiffs next claim that Cape Fox representatives, at a time when Plaintiffs owned and

 had lawful right to possess the real property at 2031 Clarksville St., Paris, Texas 75460, entered

 the same physically, intentionally, and voluntarily and caused damage and injury to Plaintiffs.

        In Texas, a “[t]respass to real property is an unauthorized entry upon the land of another,

 and may occur when one enters—or causes something to enter—another’s property.” Envtl.

 Processing Sys., L.C. v. FPL Farming Ltd., 457 S.W.3d 414, 422 (Tex. 2015).

        After Plaintiffs decided to cease operations in Paris, Texas and move the entire Nationwide

 Provider operation to Manassas, Virginia, Mr. Brown and a Ms. Pardiwalla allegedly went to the

 Nationwide Provider office in Paris, Texas sometime in November 2014. There, they requested

 keys to the office from Mrs. Lahman. When she refused to surrender the keys, Cape Fox sent

 employees and a moving crew to enter the Nationwide Provider office and take business records,

 medical records, and credentialing records, as well as equipment and certain other company

 property.

        Plaintiffs’ ability to succeed on this claim depends, as a matter of law, on whether

 Defendants were authorized to enter the Nationwide Provider office building in Paris, Texas. This

 in turn depends on who owned and had a right to possess the office building at the time and who

 owned Nationwide Provider at the time.

        As discussed previously, the purchase of Nationwide Provider by Cape Fox occurred on

 November 26, 2013, upon the SBA’s approval of the same—nearly a year before the events giving

 rise to this cause of action occurred. Indeed, Mrs. Lahman transferred her membership interests

 in Nationwide Provider to Cape Fox at the end of January 2014. Thus, by November 2014, the

 Lahmans no longer had any interest in Nationwide Provider; Cape Fox, as the owner of 100% of



                                                 27
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 28 of 34 PageID #: 2361



 the membership interests in Nationwide Provider, was legally authorized to enter property

 belonging to Nationwide Provider.

        Moreover, and crucially, Nationwide Provider, and not the Lahmans, owned the

 Nationwide Provider office building at the time. The Lahmans’ assertion that they “still legally

 owned the property and Nationwide Provider” at this time is just incorrect. Thus, Cape Fox owned

 Nationwide Provider, and Nationwide Provider owned the building. Cape Fox representatives

 were thus entitled to enter the building to handle company property. Doing so did not constitute a

 trespass to real property.

        Accordingly, there is no genuine issue of material fact as to whether Defendants are liable

 for trespass to real property. Summary judgment is proper.

 VIII. Tortious Interference

        Plaintiffs next claim that Defendants willfully and intentionally interfered with the existent

 and prospective business relationships of Plaintiffs.

        In Texas, to prevail on a claim of tortious interference with a contract, the plaintiff must

 show “(1) the existence of a contract subject to interference; (2) willful and intentional

 interference; (3) the willful and intentional interference caused damage; and (4) actual damage or

 loss occurred.” Exxon Mobil Corp. v. Rincones, 520 S.W.3d 572, 588 (Tex. 2017) (citing ACS

 Inv’rs, Inc. v. McLaughlin, 943 S.W.2d 426, 430 (Tex. 1997)). To prevail on a claim for tortious

 interference with a prospective business opportunity, the plaintiff must show:

        (1) there was a reasonable probability that the plaintiff would have entered into a
        business relationship with a third party; (2) the defendant either acted with a
        conscious desire to prevent the relationship from occurring or knew the interference
        was certain or substantially certain to occur as a result of the conduct; (3) the
        defendant’s conduct was independently tortious or unlawful; (4) the interference
        proximately caused the plaintiff injury; and (5) the plaintiff suffered actual damage
        or loss as a result.



                                                  28
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 29 of 34 PageID #: 2362



 Coinmach Corp. v. Aspenwood Apartment Corp., 417 S.W.3d 909, 923 (Tex. 2013).

         Once again, it is not entirely clear what specific acts Plaintiffs are claiming constituted

 tortious interference. To the extent Plaintiffs claim that any actions in 2014 or beyond—including

 Cape Fox posting notice in October 2014 that it was relocating Nationwide Provider to Manassas,

 Virginia and contacting Nationwide Provider’s clients to cancel future work—constituted tortious

 interference, those claims fail as a matter of law. It is a “logically necessary rule that a party cannot

 tortiously interfere with its own contract.” Holloway v. Skinner, 898 S.W.2d 793, 796 (Tex. 1995).

 By 2014, Cape Fox had acquired a 100% membership interest in Nationwide Provider pursuant to

 the Purchase Agreement. Thus, Cape Fox fully owned Nationwide Provider and could not as a

 matter of law tortiously interfere with any contracts or prospective business relations between

 Nationwide Provider and third parties.

         Beyond that, there are no specific allegations in the Third Amended Complaint that, before

 taking ownership of Nationwide Provider, Cape Fox or any Defendants intentionally interfered

 with any of Nationwide Provider’s existing contracts or reasonably likely future business

 relationships. In fact, there are no specific allegations that any such contract or prospective

 business relationship existed in the first place that Cape Fox or any other Defendants would have

 even had the ability to interfere with. Accordingly, without more, there is no genuine issue of

 material fact as to whether there was tortious interference here. Summary judgment is proper.

 IX.     Breach of Fiduciary Duty

         Plaintiffs next claim that Defendants breached the fiduciary duty that they owed Plaintiffs

 by virtue of their mentor-protégé relationship. In Texas, to prevail on a claim for breach of

 fiduciary duty, the plaintiff must show “(1) the existence of a fiduciary duty, (2) breach of the duty,




                                                    29
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 30 of 34 PageID #: 2363



 (3) causation, and (4) damages.” First United Pentecostal Church of Beaumont v. Parker, 514

 S.W.3d 214, 220 (Tex. 2017).

        In the first place, the Court is dubious about whether a fiduciary duty exists here. But the

 Court need not reach that question because it finds that, even if a fiduciary duty did exist, there

 was no breach of that duty here. Plaintiffs claim that Defendants abused their position of trust and

 “breached and betrayed [their] fiduciary duty to Plaintiffs” by failing to (i) “[B]e open and honest

 with Plaintiffs”; (ii) “Fully disclose relevant facts and motivations”; (iii) “Refrain from the use of

 Plaintiffs to improperly make a profit”; (iv) “Make reasonable use of the confidence Plaintiffs

 placed in Defendants”; and (v) “Act in the utmost good faith and exercise the most scrupulous

 honesty toward Plaintiffs” (Dkt. #95, ¶¶ 134–35).

        The summary judgment record does not contain any evidence that Defendants failed to

 disclose relevant facts to Plaintiffs, that they improperly made a profit at Plaintiffs’ expense, that

 they abused the confidence Plaintiffs placed in them, or that they otherwise acted or dealt

 dishonestly. Rather, the summary judgment evidence indicates that Mr. Brown and Cape Fox

 desired to purchase Nationwide Provider; that collectively Plaintiffs and Defendants agreed upon

 the terms that would govern that purchase; that Defendants furnished the Lahmans full

 consideration in exchange for the transfer of their membership interests in Nationwide Provider;

 that Nationwide Provider then employed Mrs. Lahman for a time and paid her a salary and benefits;

 and that, ultimately, after realizing that Nationwide Provider would not be profitable like they had

 hoped, Defendants ceased Nationwide Provider’s operations in Paris, Texas and terminated Mrs.

 Lahman. That the business association between Plaintiffs and Defendants did not succeed as the

 parties had hoped does not mean that Defendants breached a special trust relationship, if one indeed

 existed, or otherwise failed to exercise the proper standard of care in their dealings with Plaintiffs.



                                                   30
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 31 of 34 PageID #: 2364



        Accordingly, without more, there is no genuine issue of material fact as to whether

 Defendants breached a fiduciary duty to Plaintiffs.

 X.     Intentional Infliction of Emotional Distress

        Plaintiffs next claim that Defendants’ conduct constituted the tort of intentional infliction

 of emotional distress. In Texas, to prevail on a claim of intentional infliction of emotional distress,

 the plaintiff must prove that “(1) [the defendant] acted intentionally or recklessly; (2) its conduct

 was extreme and outrageous; (3) its actions caused [the plaintiff] emotional distress; and (4) the

 emotional distress was severe.” Kroger Texas Ltd. P’ship v. Suberu, 216 S.W.3d 788, 796 (Tex.

 2006) (citing Hoffmann–La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 445 (Tex. 2004); Wal–

 Mart Stores, Inc. v. Canchola, 121 S.W.3d 735, 740 (Tex. 2003)). The second element is satisfied

 only if the conduct is “so outrageous in character, and so extreme in degree, as to go beyond all

 possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

 community.”     Id. (citing Twyman v. Twyman, 855 S.W.2d 619, 621 (Tex.1993) (quoting

 RESTATEMENT (SECOND)       OF   TORTS § 46 cmt. d (1965))). “Meritorious claims for intentional

 infliction of emotional distress are relatively rare precisely because most human conduct, even that

 which causes injury to others, cannot be fairly characterized as extreme and outrageous.” Id.; see

 also Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 815 n.1 (Tex. 2005).

        After consideration of the Third Amended Complaint, the Court is of the opinion that

 Plaintiffs have failed to present any evidence of atrocious, utterly intolerable conduct that exceeds

 the bounds of decency in a civilized society. While the Court recognizes that this case involved a

 failed business association, which is bound to create a certain level of distress for some or all

 parties involved, there is no evidence that Defendants’ conduct here rose to the level of extreme

 and outrageous. Moreover, there is no evidence that any of Defendants’ conduct that may have



                                                   31
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 32 of 34 PageID #: 2365



 caused Plaintiffs emotional distress was done intentionally or recklessly to achieve that end. The

 tort of intentional infliction of emotional distress is not just about the emotional distress the

 conduct causes; it is also about the outrageous manner in which it was done. Plaintiffs have

 presented no evidence, and by failing to respond are presumed to have none, that Defendants

 intentionally or recklessly engaged in outrageous conduct, exceeding all bounds of decency in a

 civilized society, that caused Plaintiffs emotional distress. Without more, there is thus no genuine

 issue of material fact as to whether Defendants are liable for intentional infliction of emotional

 distress.

 XI.       Violations of Law Regarding the Handling of Medical Records

           Plaintiffs next claim that “Defendants, through their wrongful removal of protected

 medical and health records, violated state and federal regulation and law, thereby exposing

 Plaintiffs to both monetary and legal damage” (Dkt. #95, ¶ 163).

           The Court is unclear which state or federal law or regulation Plaintiffs are referring to—

 they failed to identify any such laws or regulations in the Third Amended Complaint. To the extent

 Plaintiffs’ claim somehow is for a violation of HIPAA, that claim fails as a matter of law because

 “[t]he Fifth Circuit has unequivocally held that HIPAA does not create a private right of action.”

 Walker v. Rajwani, No. 4:16-cv-99, 2017 WL 916399, at *6 (E.D. Tex. Mar. 8, 2017) (citing Acara

 v. Banks, 470 F.3d 569, 571 (5th Cir. 2006)). Otherwise, the Court does not see how relocating

 certain of Nationwide Provider’s records from Paris, Texas to Manassas, Virginia could constitute

 a violation of state or federal law. Again, Cape Fox owned Nationwide Provider at the time and

 thus a mere relocation of company property, without more evidence, does not amount to a violation

 of law.




                                                  32
Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 33 of 34 PageID #: 2366



        Accordingly, without more, there is no genuine issue of material fact as to this cause of

 action. Summary judgment is proper.

 XII.   Civil Conspiracy

        Plaintiffs next claim that Defendants “entered into a civil conspiracy with each other and

 have agreed to use unlawful means to accomplish an unlawful purpose to Plaintiffs’ detriment”

 (Dkt. #95, ¶ 145).

        In Texas, to prevail in an action for civil conspiracy, the plaintiff must show the following:

        (1) a combination of two or more persons; (2) the persons seek to accomplish an
        object or course of action; (3) the persons reach a meeting of the minds on the object
        or course of action; (4) one or more unlawful, overt acts are taken in pursuance of
        the object or course of action; and (5) damages occur as a proximate result.

 First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 222 (Tex. 2017) (citing

 Tri v. J.T.T., 162 S.W.3d 552, 556 (Tex. 2005)). Actionable civil conspiracy requires “specific

 intent to agree to accomplish something unlawful or to accomplish something lawful by unlawful

 means.” First United Pentecostal Church of Beaumont, 514 S.W.3d at 222.

        Plaintiffs do not present any evidence of a common plan among Defendants to commit an

 unlawful act or commit a lawful act by unlawful means. Moreover, as discussed in the previous

 sections, there is no evidence that any unlawful acts were taken that could have been in pursuance

 of the “object or course of action” of the alleged conspiracy. Plaintiffs therefore cannot establish

 the fourth element of civil conspiracy.

        Simply put, there is no evidence that any conspiracy to commit an unlawful act existed

 among Defendants. Summary judgment is therefore proper.




                                                 33
    Case 4:17-cv-00305-ALM Document 148 Filed 04/24/20 Page 34 of 34 PageID #: 2367



     XIII. Single Business Enterprise Liability and Liability Arising from Joint Enterprise
           and/or Joint Venture

            In addition to the foregoing causes of action, Plaintiffs seek to hold all Defendants liable

     for the acts of the other Defendants by virtue of their relationship with one another. Plaintiffs’

     attempt to do so fails on its face because, as discussed in the previous sections, there is no genuine

     issue of material fact as to whether Defendants are liable for any of the claims asserted by

     Plaintiffs. As a result, they are not liable for each other’s actions under a single business enterprise

.    liability theory or a joint enterprise/venture theory.

                                               CONCLUSION

            For the foregoing reasons, it is hereby ORDERED that Defendants’ Motion for Summary

     Judgment and Brief in Support (Dkt. #139) is GRANTED.

            SIGNED this 24th day of April, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                       34
